IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-45,609-18


TRENT ALVON SMITH, Relator

v.

VAN ZANDT DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 12,991, 12,992, 12,993, 12,994, 12,995, 12,996 & 12,997 
IN THE 294TH JUDICIAL DISTRICT COURT
FROM VAN ZANDT COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that, "on or about January 29, 2012," he presented
applications for a writ of habeas corpus to the District Clerk to be filed in the 294th Judicial District
Court of Van Zandt County, and that the writ applications were never filed and assigned to the
appropriate court.   
	 In these circumstances, additional facts are needed.  The Respondent, the District Clerk of 
Van Zandt County, is ordered to file a response, addressing whether they received writ applications
from Relator on or about January 19, 2012, and, if so, whether they were duly filed and assigned to
the District Court. If the District Clerk  received writ applications from Relator and did not file them
and assign them to the District Court, the District Clerk shall explain the legal rationale for failing
to do so. 
	This motion for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed: April 4, 2012
Do not publish